AO 245B (Rev. 02/18) Judgmentin a    Criminal Case
                      Sheet 1




                                           United States District Court
                                                        District of Massachusetts
             UNITED STATpS OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                   V.


                          Peter Jan Sartorio                                     Case Number: 1; 19 CR 10117                   -     IT      -   9
                                                                                 USM Number: 25457-111

                                                                                  Peter K. Levitt
                                                                                 Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)            1 of the Information on 5/22/2019

n pleaded nolo contendere to :ount(s)
  which was accepted by the (|ourt.
• was found guilty oncount{s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                     Offense Ended                     Count
18U.S.C. § 1349,                 Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud              10/25/18              1 ofl
§ 1341, and § 1346




       The defendant is sentenp'ed as provided in pages 2 through                       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of        984.

• The defendant has been fouiid not guilty on count(s)

• Count(s)                                               •   is   • are dismissed on the motion ofthe United States.

         It is ordered that the d ;jfendantmust notifythe United States attorneyfor this districtwithin 30 days of any changeof name,residence,
or mailing address until all fines , restitution, costs, andspecial assessments imposed bythisjudgmentarefufly paid.    Ifordered topayrestitution,
the defendant must notify the cpurt and United Statesattorneyof material changesin economic circumstances.

                                                                         10/11/2019
                                                                        Date of Imposition of Judgment




                                                                        Signatureof Judge

                                                                                 The Honorable Indira Talwani
                                                                                 Judge, U.S. District Court
                                                                        Name and Title of Judge


                                                                                 /d//^                    ( 9
                                                                        Date
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 4—Pfobation
                                                                                                     Judgment—^Page   ^    of~
 DEFENDANT: Peter Jan Sartorio
 CASE NUMBER:      M                                 -IT     - 9

                                                                 PROBATION

 Youare hereby sentenced to probation for a termof                 1 year.




                                                     MANDATORY CONDITIONS
 1.     You must not commit ar other federal, state or local crime.
 2.     You must not unlawfullj- possess a controlled substance.
3.      Youmustrefrain from aiy unlawful use of a controlled substance. You mustsubmit to one drugtest within 15days of placement on
                                 »o periodic drug tests thereafter, as determined by the court.
              0 The above dn g testing condition is suspended, based on thecourt's determination thatyou pose a low risk of future
                  substance abuse, (check ifapplicable)
        0   You must cooperate in the collection of DNAas directed by the probation officer, (check ifapplicable)
        •   Youmust comply withthe requirements of the SexOffender Registration andNotification Act(34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or anystatesex offender registration agency in the location
                               1ork, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      •  You must participate in an approved program for domestic violence, (check ifapplicable)
7.      •  You must make reslitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264,2327, 3663, 3663A, and 3664. (check ifapplicable)
8.      You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.      If thisjudgment imposes a fine, you mustpay in accordance withthe Schedule of Payments sheetof thisjudgment.
10.     You must notifythe cou-t of any materialchange in your economic circumstances that mightaffectyour ability to pay restitution,
        fines, or special assessments.


You must comply with the stajndard conditions that have been adopted bythis court aswell aswith any other conditions onthe attached
page.
AO 245B(Rev.02/18) Judgment in a   Criminal Case
                       Sheet 4A - Probation

                                                                                               Judgment—^Fage              of


DEFENDANT:           Peter Jar Sartorio
CASE NUMBER:             1: 19 CR 10117            -IT     - 9


                                        STANDARD CONDITIONS OF PROBATION
As part ofyour probation, yoi i must comply with the following standard conditions ofsupervision. These conditions are imposed because
they establish the basic expec tations foryourbehavior while on supervision andidentify theminimum tools needed byprobation officers
to keep informed, report to th court about, and bring about improvements in your conduct and condition.

1.    You must report to theprobation office in thefederal judicial district where you areauthorized to reside within 72 hours of thetime
      y(m were sentenced, unl;sstheprobation officer instructs youto report to a different probation office or within a different time frame.
      After initially reporting 0 theprobation office, youwill receive instructions from thecourtor theprobation officer about how and
      when you must report to the probation officer, and youmustreportto the probation officer as instructed.
      You must not knowingly leave thefederal judicial district where youareauthorized to reside without first getting permission from the
      court or the probation officer.
4.    Youmust answer truthfully the questions askedby yourprobation officer.
5.    You must live ata place approved bythe probation officer. Ifyou plan tochange where you live oranything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10days before thechange. If notifying
      the probation officer in ^dvance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time atyour home orelsewhere, and you must permit the probation officer to
      take any items prohibited bythe conditions ofyour supervision that heorshe observes inplain view.
      You must work full time (atleast 30hours perweek) ata lawful type ofemployment, unless the probation officer excuses you from
      doing so. If you donotnave full-time employment you must tryto find fiill-time employment, unless the probation officer excuses
      you from doing so. Ifycju plan to change where you work or anything about your work (such as your position or your job
      responsibilities), youmust notify theprobation officer at least 10days before thechange. If notifying theprobation officer at least 10
      days inadvance isnotpossible due to unanticipated circumstances, you must notify the probation officer within 72hours of
      becoming awareof a change or expected change.
      You must notcommunicate or interact with someone you know isengaged in criminal activity. If you know someone has been
      convicted ofa felony, you must notknowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    Ifyou are arrested orquestioned bya law enforcement officer, you must notify the probation officer within 72hours.
10.   You must not own, possess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, orwas modified for, the specific purpose of causing bodily injury or death to another person such asnunchakus ortasers).
11.   You must notactor make anyagreement witha lawenforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   Ifthe probation officer determines that you pose a risk toanother person (including an organization), the probation officer may
      require you tonotify thd person about the risk and you must comply with that instruction. The probation officer may contact the
      personand confirm thanyou have notifiedthe person aboutthe risk.
13.   You must follow theinstiuctions of theprobation officer related to theconditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed meon theconditions specified by thecourt andhasprovided mewith a written copyof this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions, availabli5at: www.uscourts.gov.

Defendant's Signature                                                                                  Date
AO 245B(Rev.02/18) Jud^ent in a   Criminal Case
                     Sheet 4D     Probation

                                                                                            Judgment—^Page         of
DEFENDANT: Peter Jan Sartorio
CASE NUMBER:              19 CR 10117             -IT   -9


                                        SPECIAL CONDITIONS OF PROBATION

  1. You must pay the balance ofany fine Imposed according to a court-ordered repayment schedule.
  2. You are prohibited fro mincurring new credit charges or opening additional lines of credit without the approval of the
  Probation Office while any financial obligations remain outstanding.
  3. You must provide the Probation Office access to any requested financial information, which may be shared with the
  Financial Litigation Unit 5fthe U.S. Attorney's Office while any financial obligations remain outstanding
  4. You must complete 2!>0 hours of community service at an agencyapproved bythe Probation Office that directly serves
  students or their families.
A0245B (Rev.02/18)    Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page
DEFENDANT: Peter Jan Sartorio
CASE NUMBER:               1=       CR 10117           - IT        -9
                                               CRIMINAL MONETARY PENALTIES

     The defendant must paythe total criminal monetary penalties under theschedule of payments on Sheet 6.

                       Assessment                  JVTA Assessment*                    Fine                      Restitution
TOTALS               $ 100.00                                                      $ 9,500.00


•    The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case(A024SC) will be entered
     after such determination.


•    The defendant must make restitution (including community restitution) to thefollowing payees intheamount listed below.

     Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims mustbe paid
     before the United States is paid.

Name of Payee                                                           Total Loss**             Restitution Ordered           Prioritv or Percentage
                                                                                                                               Priority    Percentape




 TOTALS                                                                                   0.00    $




•     Restitution amount ordered pursuant to plea agreement $

Q     The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine ispaid in full before the
      fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). Allof thepayment options on Sheet 6 may besubject
      to penalties for delinquencyand default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that thedefendant does not have the ability to payinterest and it is ordered that:
      •   the interest requirement is waived for the           •       fine   •   restitution.

      •   the interest requirement for the        •     fine       •     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, IIOA, and ll3AofTitle 18 for offenses committedon or
after September 13, 1994, but before April 23, 1996.
AO 245B(Rev.02/18)   Judgment    in   a   Criminal Case
                     Sheet 6 — S shedule of Payments
                                                                                                             Judgment — Page             of
DEFENDANT; Peter Jan Sartorio
CASE NUMBER:   1: 19 CR 10117                          - IT    -9


                                                       SCHEDULE OF PAYMENTS

Having assessed thedefendan's ability to pay, payment of thetotal criminal monetary penalties is due as follows:
A     Ef Lump sum payment of$             100.00               due immediately, balance due

           •    not later than                                      ,or
           0    in accordance with DC,             •    D,    •     E, or     •   F below; or

B     •    Payment tobegin iipmediately (may becombined with                DC,         • D, or      0 F below); or
C     •    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months oryears), to commence                        (e.g., 30 or 60days) after the date of this judgment; or

D     •   Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months oryears), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision   or


E     •    Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
           imprisonment. The courtwill set the pajrment plan basedon an assessment of the defendant'sabilityto pay at that time; or

F    0    Special instructions regarding the payment of criminal monetaiy penalties:
           Paymentto mad(j within 30 days unless the defendant seeks, and the Courtapproves, a repayment schedule.

           The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
           residence addres s that occurs while any portion of the fine remains unpaid.

Unless the court has expressly ordered ptherwise, ifthisJudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
the period of imprispnment. \11 criminal monetary^ penalties,
                                                   ^        , exceptthose payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Pro^am, are made to the clerk ofthe court.
Thedefendant shall receive credit forall payments previously made toward anycriminal monetary penalties imposed.



•     Joint and Several

     Defendant and Co-Defeiiidant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
     and corresponding payee.;, if appropriate.




•    The defendantshall pay the cost of prosecution,

•    The defendant shall pay the following court cost(s):

•    Thedefendant shall forieit thedefendant's interest in thefollowing property to theUnited States:


Payments shall be applied in thefollowing order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitbtion, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
